 1                                                                            The Honorable Thomas S. Zilly

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT
 6                            FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                                 AT SEATTLE
 8

 9   KIMMEL, CARTER, ROMAN, PELTZ &                    )   Case No. 2:19-cv-00741-TSZ
     O'NEILL, P.A., on behalf of itself and all others )
10   similarly situated,                               )   ORDER GRANTING STIPULATED MOTION
                                                       )   CONCERNING BRIEFING ON
11                       Plaintiff,                    )   DEFENDANTS’ MOTION FOR JOINDER OF
             v.                                        )   NECESSARY PARTY (DKT. 12)
12                                                     )
     COSTCO WHOLESALE CORPORATION and )
13   the COSTCO EMPLOYEE BENEFITS                      )
     PROGRAM,                                          )
14                                                     )
                         Defendants.                   )
15                                                     )

16
            Having considered the parties’ Stipulated Motion Concerning Briefing on Defendants’ Motion
17
     for Joinder of Necessary Party, docket no. 18, and being fully advised in the premises, the Court hereby
18
     GRANTS the motion and ORDERS that: Plaintiff’s response to Defendants’ Motion for Joinder (Dkt.
19
     12) shall be due five business days after the Court’s ruling on Plaintiff’s Motion to Defer (Dkt. 15); and
20
     (2) Defendants’ reply on the Motion for Joinder shall be due four business days after filing of Plaintiff’s
21
     response.
22
            DATED this 18th day of June, 2019.


                                                           A
23

24

25                                                         Thomas S. Zilly
                                                           United States District Judge
26   ORDER GRANTING STIPULATED MOTION CONCERNING
     BRIEFING ON DEFS.’ MOTION FOR JOINDER – Page 1
                                                                                    Mondress Monaco Parr Lockwood PLLC
     Case No. 2:19-cv-00741-TSZ                                                        2101 Fourth Avenue, Suite 2170
                                                                                         Seattle, Washington 98121
                                                                                         Telephone: (206) 398-1500
                                                                                         Facsimile: (206) 398-1501
 1   Presented by:

 2
     By: s/ Michael P. Monaco
 3   Michael P. Monaco
     Emily A. McClory
 4   Erick D. Reitz
     Mondress Monaco Parr Lockwood PLLC
 5   2101 Fourth Avenue, Suite 2170
     Seattle, WA 98121
 6   Telephone: (206) 398-1500
     Fax: (206) 398-1501
 7
     Attorneys for Defendants
 8

 9   By: s/ Maria S. Diamond
     Maria S. Diamond
10   Diamond Massong, PLLC
     1215 Fourth Avenue, Suite 1275
11   Seattle, WA 98161
     Telephone: (206) 445-1258
12   Fax: (206) 445-1257
     maria@diamondmassong.com
13
     By: s/ John S. Spadaro
14   John S. Spadaro, pro hac vice
     John Sheehan Spadaro, LLC
15   54 Liborio Lane
     Smyrna, DE 19977
16   Telephone: (302) 235-7745
     Fax: (302) 235-2536
17   jspadaro@johnsheehanspadaro.com
18   Attorneys for Plaintiff
19

20

21

22

23

24

25

26   ORDER GRANTING STIPULATED MOTION CONCERNING
     BRIEFING ON DEFS.’ MOTION FOR JOINDER – Page 2
                                                      Mondress Monaco Parr Lockwood PLLC
     Case No. 2:19-cv-00741-TSZ                          2101 Fourth Avenue, Suite 2170
                                                           Seattle, Washington 98121
                                                           Telephone: (206) 398-1500
                                                           Facsimile: (206) 398-1501
